Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 2, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  142842(75)(77)(78)                                                                                                  Justices




  KENNETH ADMIRE,
      Plaintiff-Appellee/
      Cross-Appellant,
                                                                    SC: 142842
  v                                                                 COA: 289080
                                                                    Ingham CC: 07-001752-NF
  AUTO-OWNERS INSURANCE COMPANY,
        Defendant-Appellant/
        Cross-Appellee.
  _______________________________________


          On order of the Chief Justice, motions by the Michigan Catastrophic Claims
  Association and by the Michigan Insurance Coalition and Insurance Institute of Michigan
  for leave to file briefs amicus curiae are considered and they are granted. The motion by
  plaintiff-appellee for extension of the time to file his brief on appeal is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 2, 2012                     _________________________________________
                                                                               Clerk